The quarrel in this case between the two employees Rydeen and Foster arose we think out of and in the course of the employment. The dispute which resulted in Rydeen's injury was over the work which Foster was expected to do and which he had neglected. This brings the claim within the cases of Matter of Knocks v. MetalPacking Corp. (231 N.Y. 78) and Matter of Heitz v. Ruppert
(218 N.Y. 148). In the latter case we held that when one employee injures another in a quarrel over the manner of working together in a common employment, the accident arose out of the employment if it was connected with the employer's work and in a sense in his interest. Such we think is the case here. Both men were engaged in loading a truck with lumber. Rydeen stood on the truck receiving the lumber as it was passed up to him by Foster. Before the work was completed Foster got tired and left without notifying Rydeen. After waiting a while Rydeen came down, went over to *Page 297 
Foster, and spoke to him about his conduct. Rydeen was foreman and Foster's superior. Foster according to his own testimony said, "in the meantime this man Rydeen come over and wanted to know why I didn't stay there and raise that plank, `because,' I said `it is too hard work and you must not think I am a damn fool.'".
The dispute or quarrel resulted in Foster striking Rydeen causing the injury. What Rydeen did was in pursuit of his employment and in furtherance of his employer's business. The dispute was over the work which both were employed to do. The resulting injury was received in the course of the employment and arose out of it.
This claim is entirely different from those cases where an employee has been injured in a personal quarrel or in a dispute arising out of ill will or over a matter in no way connected with the work.
The order appealed from and determination of State Industrial Board should be reversed and the matter remitted to the State Industrial Board for consideration, with costs in all courts to abide event.